

117 SRES 312 ATS: Congratulating the Tampa Bay Lightning on winning the 2021 Stanley Cup Final.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 312IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Rubio (for himself and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Tampa Bay Lightning on winning the 2021 Stanley Cup Final.Whereas, on July 7, 2021, the Tampa Bay Lightning (referred to in this preamble as the Lightning) won the 2021 National Hockey League Stanley Cup Final;Whereas the 2021 Stanley Cup Final is the third Stanley Cup Final won by the Lightning in the 30 years that the franchise has competed in the National Hockey League;Whereas the 2021 Stanley Cup Final directly follows the victory of the Lightning in the 2020 Stanley Cup Final;Whereas, en route to the 2021 Stanley Cup Final, the Lightning won the Prince of Wales Trophy for the fourth time in franchise history by defeating the Florida Panthers, the Carolina Hurricanes, and the New York Islanders;Whereas the Lightning defeated the 2021 Clarence S. Campbell Bowl champions, the Montreal Canadiens, in the Stanley Cup Final, clinching the series with 4 wins and only 1 loss;Whereas millions of fans watched the Lightning during the 2021 Stanley Cup playoffs as the franchise won the Stanley Cup Final for the third time;Whereas Lightning goaltender Andrei Vasilevskiy—(1)led all goaltenders in the 2021 Stanley Cup playoffs with 5 shutouts; and(2)won the Conn Smythe Trophy, awarded to the most valuable player in the Stanley Cup playoffs;Whereas Lightning right winger Nikita Kucherov was the leader in points and assists in the 2021 Stanley Cup playoffs; andWhereas the following entire Lightning roster contributed to the Stanley Cup victory: Alex Barre-Boulet, Erik Cernak, Anthony Cirelli, Fredrik Claesson, Blake Coleman, Ross Colton, Callan Foote, Christopher Gibson, Barclay Goodrow, Yanni Gourde, Victor Hedman, Tyler Johnson, Mathieu Joseph, Boris Katchouk, Alex Killorn, Nikita Kucherov, Patrick Maroon, Ryan McDonagh, Curtis McElhinney, Ondrej Palat, Brayden Point, Jan Rutta, David Savard, Luke Schenn, Mikhail Sergachev, Gemel Smith, Steven Stamkos, Mitchell Stephens, Ben Thomas, Andrei Vasilevsky, and Daniel Walcott: Now, therefore, be it That the Senate—(1)congratulates the Tampa Bay Lightning (referred to in this resolution as the Lightning), and the loyal fans of the Lightning, on becoming the 2021 National Hockey League Stanley Cup champions; and(2)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the Chairman and Governor of the Lightning, Jeff Vinik;(B)the Vice President and General Manager of the Lightning, Julien BriseBois; and(C)the head coach of the Lightning, Jon Cooper.